DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-13 that Liu does not disclose “at least one first chip region; and at least one second chip region spaced apart from at least the first chip region by a scribe line wherein a first area size of each of the at least one first chip region is different from the area size of each of the at least one second chip region from a planar viewpoint”.  The Examiner respectfully disagrees.  As mentioned in the AFCP interview conducted November 18, 2022, in Fig. 12A of Liu, items 1201 and 101 could be construed as first and second repeating chip region of different area size which are divided by scribe lines 103.  In this instance, a first or second chip region 1201 is made of two unit region (2 unit regions 101), and a first or second chip region 101 is made of single unit region 101 separated by scribe lines 103 (paragraphs 23, 45).  See illustration of Fig. 12 A below.

    PNG
    media_image1.png
    420
    617
    media_image1.png
    Greyscale

The Examiner takes the position the rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “the scribe line comprising: a first line which separates the first chip regions from each other and the separates the second chip regions from each other, and a second line which separates the second chip regions from the first chip regions”.  This limitation has been incorporated into independent claim 11, therefore claim 12 is not further limiting independent claim 11.  Appropriate correction is required..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0105682 A1).
	In regard to claim 1, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text and items) discloses a semiconductor wafer (items 100, 1200, 1300) comprising: unit regions (items 101, 1201 or 1301) that are repeatedly arranged, and each unit region (items 101, 1201 or 1301) of the unit regions (items 101, 1201 or 1301) comprises: at least one first chip region (items 101 or 1201, Fig. 12A); and at least one second chip region (items 101 or 1201,  Fig. 12A) spaced apart from the at least one first chip region ((items 101 or 1201,  Fig. 12A)  by a scribe line (item 103, Figs. 12A), wherein a first area size of each of the at least one first chip region (items 101 or 1201,  Fig. 12A) is different from a second area size of each of the at least one second chip region (items 101 or 1201,  Fig. 12A) from a planar viewpoint (paragraph 52), 
	It would have been obvious to modify the invention to include a first and second chip region of different area sizes for the purpose chip/device density in different regions, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

	In regard to claim 2, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the at least one first chip region (items 101 or 1201,  Fig. 12A)  has a first length in a first direction (length in the vertical/y-direction), and has a second length (length in the horizontal/x-direction) in a second direction intersecting the first direction, and the at least one second chip region (items 101 or 1201,  Fig. 12A) has a fourth length (length in the horizontal/x-direction) in the second direction that is different from the second length (length in the horizontal/x-direction), the at least one second chip region (items 101 or 1201,  Fig. 12A) has a third length (length in the vertical/y-direction) in the first direction that is equal to the first length (length in the vertical/y-direction).  
	It would have been obvious to modify the invention to include second chip region has a fourth length in the second direction that is different from the second length and a second chip region having a third length in the first direction that is equal to the first length, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regard to claim 3, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the at least one first chip region (items 101 or 1201,  Fig. 12A) and the at least one second chip region (items 101 or 1201,  Fig. 12A) are arranged along the second direction within each of the unit regions.
	In regard to claim 4, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the scribe line (item 103) extends along a periphery of each of the unit regions (items 101, 1201 or 1301) such that a plurality of the unit regions (items 101, 1201 or 1301) are spaced from each other.
	In regard to claim 5, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the at least one first chip region (items 101 or 1201,  Fig. 12A) of each unit region (items 101, 1201 or 1301) is a plurality of first chip regions region (items 101 or 1201,  Fig. 12A).
	In regard to claim 11, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses first chip regions (items 101 or 1201,  Fig. 12A) arranged along a first direction; and second chip regions (items 101 or 1201,  Fig. 12A) arranged along the first direction; and a scribe line (item 103), wherein each of the first chip regions (items 101 or 1201,  Fig. 12A) has a first length in the first direction, and has a second length in a second direction intersecting the first direction, , the at least one second chip region (items 101 or 1201,  Fig. 12A)  has a fourth length in the second direction that is different from the second length, and the at least one second chip region (items 101 or 1201,  Fig. 12A) has a third length in the first direction that is equal to the first length, and the scribe line (item 103) comprises: a first line (item 103 in x or y direction depending on chip region layout) which separated the first chip regions from each other and separates the second chip regions from each other, and a second line (item 103 in x or y direction depending on chip region layout) which separates the second chip region from the first chip regions.
	In regard to claim 12, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses a scribe line (item 103, Figs. 12A, 13) comprising: a first line (item 103, Figs. 12A, 13) which separates the first chip regions (items 101 or 1201 Figs. 12A) from each other and separates the second chip regions (items 101 or 1201 Figs. 12A) from each other; and a second line (item 103) which separates the second chip regions (item 12A) from the first chip regions (items 101 or 1201, Figs. 12A).
	In regard to claim 13, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein the first line (item 103) is formed in a straight line along the second direction, and the second line (item 103) is formed in a straight line along the first direction.
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0105682 A1) in view of Nishida et al. (Nishida) (10,714,497 B1).
	In regard to claim 10, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses wherein each of the at least one first chip region (items 101 or 1201, 12A) and the least one second chip region (item 101 or 1201, Fig. 12A) comprises: a substrate (item 113), but does not specifically disclose a stacked structure comprising word lines sequentially stacked on the substrate; a channel structure penetrating the stacked structure an intersecting each of the word lines; and a bit line connected to the channel structure.
	Nishida (Figs. 8B-9A, 16 and associated text) discloses a stacked structure comprising word lines (items 146, 246) sequentially stacked on the substrate (item 310); a channel structure (items 11, 601, 602, 62) penetrating the stacked structure an intersecting each of the word lines (items 146, 246); and a bit line (item 98) connected to the channel structure (items 11, 601, 602, 62).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Liu with the teachings of Nishida for the purpose of memory die/chip.
Claims 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2020/0105682 A1) in view of Xuan et al. (Xuan) (CN 102117800 A1).
	In regard to claim 15, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) discloses all the limitations except a second wafer comprising second unit regions that are repeated, the second wafer attached to the first wafer, and the second wafer comprises a plurality of second chip regions, and each of the second unit regions comprises a second chip region, from among the plurality of second chip regions, that corresponds to n first chip regions from among the plurality of first chip regions, where n is a natural number.  Liu discloses wafer-to-wafer assemblies.
	Xuan (Figs. 4-7, 9, 10 and associated text) discloses a second wafer attached to the first wafer.
	It would have been obvious to modify the invention to include a second wafer comprising second unit regions that are repeated, the second wafer attached to the first wafer, and the second wafer comprises a plurality of second chip regions, and each of the second unit regions comprises a second chip region, from among the plurality of second chip regions, that corresponds to n first chip regions from among the plurality of first chip regions, where n is a natural number for the purpose of package/device density and production of multiple packages/devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	Liu as modified by Xuan does not specifically disclose wherein the first chip regions and the second chip regions are processed by a different shot in a lithography process.  Examiner notes that “wherein the first chip regions and the second chip regions are processed by a different shot in a lithography process” is product-by-process language.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

	In regard to claim 16, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text) discloses wherein the second wafer is attached to the first wafer such that the n first chip regions are provided on the second chip region.
	In regard to claim 17, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text) discloses all the limitations except each of the plurality of second chip regions has a third length in the first direction that is greater than n times the first length, and has a fourth length in the second direction that is equal to the second length.
	It would have been obvious to modify the invention to include a plurality of second chip regions having a third length in the first direction that is greater than n times the first length, and has a fourth length in the second direction that is equal to the second length, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

	In regard to claim 18, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text, see rejections of similar claims above) discloses wherein the first wafer comprises a plurality of third chip regions, each first unit region from among the first unit regions further comprises a third chip region, from among the plurality of third chip regions, spaced apart from the first chip region of the first unit region by a scribe line, and an area size of the first chip region is different from an area size of the third chip region from a planar viewpoint.
	In regard to claim 19, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text, see rejection of similar claims above) discloses wherein each second unit region of the second unit regions further comprises a fourth chip region spaced apart from the second chip region of the second unit region by the scribe line, and an area size of the second chip region is different from an area size of the fourth chip region from the planar viewpoint.
	In regard to claim 20, Liu (Figs. 1A, 1B, 8, 12A, 12B, 13, 15 and associated text) as modified by Xuan (Figs. 4-7, 9, 10 and associated text, see rejection of similar claims above) discloses wherein the fourth chip region corresponds to n third chip regions from among the plurality of third chip regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 13, 2022